Title: To George Washington from the Board of War, 19 June 1780
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] June 19. 1780

We had the honour of receiving your letter of the 14th inst. by Captain Bowman, who arrived here yesterday, with capt. Joel, whom we have committed to the care of Colo. Nichola to keep in safe custody, at the same time to treat him with kindness and respect; in which condition he will remain till we hear further from your Excellency.
We regret that Genl Knyphausen should not think himself authorized to close with your Excellency’s proposals relative to the mutual appointment of agents, & negociation of bills: but we were apprehensive that the absence of Sir H. Clinton would be given as a reason for avoiding a determination on those subjects.
We shall be glad to receive a copy of the general orders relative to Capt. Coren’s dismission from the service, as soon as may be convenient.
Having no occasion for the passport with which your Excellency furnished us some time since, we have destroyed it. We have the honour to be with the greatest respect your Excellency’s most obedient servants.

By order of the boardTim: Pickering

